o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-129032-11 number release date uil the honorable barbara boxer united_states senator montgomery street suite san francisco ca attention ----------------------- dear senator boxer i am responding to your inquiry of date on behalf of your constituent --- -------------------- he wrote about difficulties that he and his partner experienced filing their federal_income_tax returns for as registered domestic partners in california and his concern that federal tax law does not treat registered domestic partners the same as heterosexual married couples states vary in the degree to which they recognize same-sex relationships civil unions same-sex marriages registered domestic partners the internal_revenue_code on the other hand has just two categories married and unmarried registered domestic partners are not married under california law and thus the law does not recognize them as married for federal tax purposes in addition under current law the defense of marriage act defines marriage as a union between a man and a woman consequently the irs cannot recognize same-sex married couples as married individuals or spouses for purposes of federal tax law the irs has taken the position that because federal tax law respects california community_property law registered domestic partners and same-sex married couples in california must each report one-half of his or her community_income for federal_income_tax purposes chief_counsel_advice issued date the irs is aware that the extension of community_property_laws to registered domestic partners in california has caused some taxpayers to incur increased tax_return preparation fees and has raised some additional legal and compliance issues the irs is currently reviewing these issues and considering how best to ensure that registered domestic partners receive the information they need to timely and accurately complete their federal_income_tax returns conex-129032-11 i hope this information is helpful in responding to ------------- if you have any questions please contact me or ---------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
